Robinson, J.
1. Arbitration and award The agreement to arbitrate in terms provided for the settlement of all matters of difference between the parties, but did not authorize tlie enforcement of the award, which should be made by the judgment of a , mi . ,. court. The award in question was not made in accordance with the provisions of the statute relating to arbitration, and is not, therefore, governed by them, but its legality and effect must be determined by the rules relating to awards at common law. McKinhis v. Freeman, 38 Iowa, 366; Burroughs v. David, 7 Iowa, 159.
2. _: conclusivess of award. I. It is insisted by appellant “ that the proceedings of said arbitrators were unfair, unjust and illegal, in this, that they ignored all matters, contracts, and written evidences of debt, and payment which was made by this defendant, and upon which he relied, both to substantiate his claims, and defend himself against the claims of this plaintiff, and accepted as true the loose, verbal statements of the plaintiff with regard to the matters in controversy, and did not require him to substantiate the same by his oath or otherwise; no witness having been examined under oath. That his statements taken and received by said arbitrators as aforesaid were in many particulars incorrect, false, — willfully so, — and that said arbitrators, with more credulity than judgment, made up the base of their findings thereon. That the same are full of mistakes and inaccuracies.” We understand the rule to be that an award of this kind will not be set aside for error in the judgment of the arbitrators, nor for a mistake which would not have had any material influence on the arbitrators in reaching their conclusions. To justify the interference of a court, there must be a showing of fraud, corruption, partiality, or misconduct on the part of the arbitrators, or some fraud on the part of the party relying upon the award, or a material mistake which entered into it. Burroughs v. David, 7 Iowa, 159 ; Boston Water-Power Co. v. Gray, *2896 Metc. 165 ; Alken v. Bolan, 1 Brev. 239 : Bumpass v. Webb, 4 Port. [Ala.] 65. Some cases hold that, when the law and the facts are left to the decision of the arbitrators, their award will not be set aside for a mistake, unless it is shown on the face of the award. Jones v. Boston Mill Corp., 6 Pick. 156; Boston Water-Power Co. v. Gray, supra; 6 Wait, Act. & Def. 530; Pleasants v. Ross, 1 Wash. [Va.] 156 ; Jocelyn v. Donnel, Peck [Tenn.] 274. We are of the opinion that a common-law award must be held to be conclusive between the parties as to all matters submitted to arbitration, unless a material mistake appear upon the face of the award, or unless equitable grounds for setting it aside are shown. When an award is questioned on equitable grounds the pleading attacking it should allege facts, as distinguished from legal conclusions, which show that it should be set aside. In this case the answer charges mistake and wrongful conduct on the part of the arbitrators, and many alleged errors are set out. In reviewing the decision of the court below, we must consider. the pleadings as a whole; and we find that many of the matters of which appellant complains are at most but errors of judgment. Both parties agreed to abide by the judgment of the arbitrators as it should appear in the award. Neither can now be heard to complain because it is not what he had hoped it would be.
3. _: contruction of agreement. II. Appellant places special stress upon the facts that the lease provided that at its termination at the end of the full term plaintiff was to leave upon the premises hay, oats, corn, and other A v articles, equal in quality and amount to that received by him at the beginning of the term ; and the agreement for arbitration provided that the rights of the parties to the lease should be the same as though it had terminated regularly ; that the value of property equal in quality and amount to that received by plaintiff was, on the first day of July, 1887, the date fixed by the arbitrators for the surrender of the farm *290and other property, equal to §429.52, yet the arbitrators divided it between the parties, allowing defendant but §199.15 therefor. It is evident that the agreement for arbitration did not contemplate that the place and property should be left on the first day of July, 1887, in all respects as the lease required for the first day of March, 1891. That was not possible; but we think the clause of the agreement referred to was designed to require that the obligations created by the lease should be considered in connection with other matters of difference between the parties, and that allowance therefor should be made. The amount of property of the kind which was left on the farm was not equal in quantity to that received by plaintiff, and a money allowance was therefore necessarily made. The'answer charges, in effect, that this allowance was not large enough. Whether it was or not depends upon the evidence. That is not before us, and could not be weighed if it were. Jocelyn v. Donnel, supra; Bumpass v. Webb, supra.
4. _: submission at common law: award against evidence: review. III. Appellant claims that the arbitrators ignored all written contracts and written evidences of debt and payment held by him, and accepted in lieu thereof the unsworn statements of plaintiff. The agreement of arbitration did not require that witnesses be sworn. The contracts and evidences of debt and payment referred to are not specified, hence we cannot determine whether or not it was error to reject them. But taking the statements of the answer together, it appears that what the arbitrators did was to give more credence to the oral and unsworn statements of plaintiff than to writings offered by defendant. This was certainly within the power of the arbitrators, so far as the answer shows, and their action was final. The answer is chiefly in the nature of an application for a new trial, based upon alleged insufficiency of the evidence to support the award. But the parties saw proper to submit their claims and differences to a tribunal of their own creation, which they invested with exclusive jurisdiction, *291free from statutory control. They made the decision of that tribunal final, in the absence of equitable grounds for setting it aside, and a lack of evidence is not one of these.
5. _: assailing award after accepting benefits. IV. Another objection to granting appellant the relief he demands is that he has accepted the provisions of the award in part. The pleadings show fhat the farm has been surrendered, and the stock divided. So far as shown, the defendant has accepted all the benefits given to him by the award. Having done this, he cannot be heard to say that it is illegal. See County of Buena Vista v. Iowa Falls & S. C. Ry. Co., 55 Iowa, 160, and cases therein cited. The award was an entirety. We conclude that appellant has failed to show any sufficient ground for setting aside the award. The judgment of the district court is therefore
Affirmed.